Exhibit 32 FORM OF 906 CERTIFICATIONS The certification set forth below is being submitted in connection with the Annual Report on Form 10-K for the year ended December 31, 2011 (the “Report”) for the purpose of complying with Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) and Section 1350 of Chapter 63 of Title 18 of the United States Code. David G. Whalen, the Chief Executive Officer and Kevin F. Mahoney, the Chief Financial Officer of A.T. Cross Company, each certifies that, to the best of his knowledge: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Exchange Act; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of A.T. Cross Company. Date:March 14, 2012 DAVID G. WHALEN David G. Whalen Chief Executive Officer KEVIN F. MAHONEY Kevin F. Mahoney Chief Financial Officer
